The statute requiring motions for new trials to be made within four days after verdict rendered, is intended to secure prompt and orderly presentation of matters for appellate review in due course; but such statutory regulation as to time is not intended to prevent the court from exercising, in proper extraordinary cases like this vitally affecting the authority of the court, the inherent judicial power to maintain the integrity of judicial action by intrinsic fraud or by imposition upon the court. See Section 4, Declaration of Rights, Florida Constitution. *Page 50